UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7214


JAMES MAXWELL GIBSON,

                Plaintiff - Appellant,

          v.

J. MICHAEL STOUFFER, Former Commissioner of Corrections;
GREGG L. HERSHBERGER, Warden; KATHLEEN GREEN, Warden; DENNIS
JOHNSON, Lieutenant; FRANK B. BISHOP, Warden; THOMAS PARKER,
Sergeant; UNKNOWN DEFENDANTS,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. George L. Russell, III, District Judge.
(1:13-cv-02040-GLR)


Submitted:   December 18, 2014            Decided:   December 23, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Maxwell Gibson, Appellant Pro Se.          Nichole Cherie
Gatewood, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             James   Maxwell    Gibson       appeals   the    district     court’s

order denying relief on his 42 U.S.C. § 1983 (2012) complaint.

We   have    reviewed   the    record    and    find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      Gibson v. Stouffer, No. 1:13-cv-02040-GLR (D. Md. Aug.

6, 2014).     We dispense with oral argument because the facts and

legal    contentions    are    adequately      presented     in   the   materials

before   this   court   and    argument      would   not    aid   the   decisional

process.



                                                                          AFFIRMED




                                         2